OPINION — AG — NO ELECTED STATE OFFICIAL WHO IS NOW COVERED BY OR IS ELIGIBLE FOR OR WHO WILL BECOME ELIGIBLE FOR ANOTHER RETIREMENT PLAN AUTHORIZED UNDER ANY OTHER LAW OF THIS STATE IS ELIGIBLE FOR MEMBERSHIP IN THE SYSTEM. CITE: 74 Ohio St. 1965 Supp., 913 [74-913](C), 74 Ohio St. 1965 Supp., 902 [74-902](14) (BRIAN UPP) FILENAME: m0000953 MAX STANGE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM ATTORNEY GENERAL OF OKLAHOMA — OPINION MARCH 20, 1967 OPINION — AG — NO ELECTED STATE OFFICIAL WHO IS NOW COVERED BY OR IS ELIGIBLE FOR OR WHO WILL BECOME ELIGIBLE FOR ANOTHER RETIREMENT PLAN AUTHORIZED UNDER ANY OTHER LAW OF THIS STATE IS ELIGIBLE FOR MEMBERSHIP IN THE SYSTEM. CITE: 74 Ohio St. 1965 Supp., 913 [74-913](C), 74 Ohio St. 1965 Supp., 902 [74-902](14) (BRIAN UPP)